Title: From Thomas Jefferson to Samuel Harrison Smith, 19 July 1804
From: Jefferson, Thomas
To: Smith, Samuel Harrison


               
                  
                     Th:J. to mr Smith.
                  
                  
                     19 July 1804
                  
               
               Is it worth while to contradict the barefaced falsehoods of Coleman in the 2d. page 5th. column of the inclosed paper.
               It is false that I ever drew such a paper as is there ascribed to me.
               It is false that I ever signed such a paper drawn by another.
               the appeal to the records of any state for a paper so signed is without foundation. I believe that such a paper was drawn by a very timid, honest man, long since dead, (the father of the present Nicholases) and passed the H. of Delegates of Virginia; but I do not recollect it with certainty, nor what part I took in it: but probably I opposed it with Patrick Henry, the Lees & the Masons as we all moved in concert; tho’ it is possible we may have merely let the thing pass to gratify the drawer and secure him with us. I leave this to your own judgment.
            